EXHIBIT 21.1 SUBSIDIARIES Cole Hersee Company – Delaware Cole Hersee S. de R.L. de C.V. – Mexico Concord Semiconductor (Wuxi) Company – China Dongguan Littelfuse Electronics Co., Ltd. – China H.I. Verwaltungs GmbH – Germany LF Consorcio S. De R.L. de C.V. – Mexico LF Europe GmbH – Germany Littelfuse Concord Semiconductor, Inc. – Taiwan Littelfuse da Amazonia, Ltda. – Brazil Littelfuse Holding, B.V. – Netherlands Littelfuse Far East Pte. Ltd. – Singapore Littelfuse GmbH – Germany Littelfuse HK Limited – Hong Kong Littelfuse Holding GmbH – Germany Littelfuse Ireland Development Co., Ltd. – Ireland Littelfuse Ireland Holding Ltd. – Ireland Littelfuse Ireland Limited – Ireland Littelfuse KK – Japan Littelfuse Phils, Inc. – Philippines Littelfuse Triad, Inc. – Korea Littelfuse U.K. Ltd. – United Kingdom Littelfuse, B.V. – Netherlands Littelfuse, S.A. de C.V. – Mexico Selco AS - Denmark Startco Engineering Ltd. - Canada Suzhou Littelfuse OVS Ltd. – China Wickmann-Werke GmbH – Germany
